Citation Nr: 1135103	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from January 1954 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In May 2011, the Board remanded the claim to the agency or original jurisdiction for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he injured his right knee during military training when he was stationed in Japan.  He testified that he had repetitive training involving running and jumping off of tanks, including into sand.  VA and private treatment records show a complaint of knee pain as early as March 2006 and a diagnosis of degenerative joint disease or arthritis of the right knee as early as May 2007.

In May 2011, the Board remanded the claim, in part, to have the Veteran undergo VA examination of the right knee and to have the examiner provide an opinion as to whether the Veteran has arthritis of the right knee that is related to his active military service, including running and jumping off of tanks in Japan.

In the remand instructions, the Board made note that the question before the prospective examiner did not pertain to the Veteran's burn scar of the right leg that preexisted service unless the examiner determined that the burn scar has a bearing on the Veteran's arthritis of the right knee.  This was so because the Board had determined that Veteran's claim of service connection for arthritis of the right knee was separate from his claim of service connection for a burn scar of the right leg.  The disabilities primarily affect the joint and the skin, respectively, and they are caused by different types of injuries even if they may have some overlapping symptomatology.  It was not necessary for the examiner to address the burn scar of the right leg (unless it had a bearing on arthritis of the right knee) because the Board denied the Veteran's petition to reopen that specific claim in May 2011 and it is no longer on appeal.  Moreover, at a hearing before the Board in April 2011, the Veteran conceded that he received the burn scar when he was six years old and stated that it had never been a problem.  He indicated that his claim essentially concerned the internal aspects of his right knee-e.g., arthritis of the joint from an injury during service as a distinct injury compared to the skin that had been burned prior to service.

In June 2011, the Veteran underwent VA examination pursuant to the Board's May 2011 remand.  The examiner provided diagnoses of mild degenerative changes of the right knee based on x-ray evidence and mild flexion contracture of the right knee secondary to a 3rd degree burn from childhood.  The examiner gave the opinion that the Veteran's current right knee arthritis was not caused or aggravated by, or the result of military service.  The examiner stated that the service treatment records show that the Veteran had a right knee injury prior to military service.  It was noted that the Veteran had a flexion, contraction injury of the right knee which made it difficult for him to perform his military duties.  The examiner also stated that the Veteran was then discharged from the military.  It was noted that the service treatment records show no indication that the Veteran sustained an acute injury to the right knee during military service which made his preexisting condition worsen.  The examiner stated that the Veteran was in the military for less than one year.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In the Veteran's case, the VA examiner primarily commented on the Veteran's preexisting burn scar disability in forming an opinion.  However, the Board noted that the burn scar of the right leg was not pertinent to the claim on appeal because that was a different claim.  Additionally, the examiner did not appear to find any specific relationship between the Veteran's burn scar and his arthritis.  Moreover, the examiner stated that the service treatment records show no indication that the Veteran sustained an acute injury to the right knee during service.  However, the "injury" or event in question is the Veteran participating in repetitive training involving running and jumping off of tanks, including into sand.  Although this is not documented in his service records, the Veteran is competent to report factual matters of which he had first hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, the examiner was to comment on whether the Veteran's arthritis had post-service onset.  Although the examiner implied that arthritis did have a post-service onset by not finding a relationship to military service, the examiner did not attribute the arthritis to any cause or determine when the onset occurred.  In view of these shortcomings, the Board finds that the claim must be remanded for another VA examination and opinion that adequately complies with the Board's May 2011 remand instructions.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

It appears that the Veteran continues to receive regular treatment at the Louisville VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2010) from the Louisville VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination of his right knee.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has arthritis of the right knee that is related to his active military service, particularly his stated in-service training involving running and jumping off of tanks.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.  In addressing the question, the examiner should comment on whether there is any medical reason to accept or reject the proposition that the Veteran had a right knee injury during service that could have led to his current condition.

Of note, the question before the examiner does not pertain to the Veteran's preexisting burn scar of the right leg unless the examiner determines that the burn scar has a bearing on the Veteran's arthritis of the right knee.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

